DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 09/03/2020. Claims 1, 4-5, 10 and 15 were amended; no claim was cancelled or added in a reply filed 12/03/2020. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 was considered by the examiner.
	Response to Arguments
Applicant’s arguments, see remarks p. 9, filed 12/03/2020, with respect to 112b rejection have been fully considered and are persuasive.  The 112b rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 12/03/2020 in regards to 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims are patent eligible because they do not resemble any of the case example cited by the Office within any of the abstract idea grouping enumerated in the 2019 PEG (remarks p. 12). Examiner respectfully disagrees. 
Examiner respectfully notes that identifying whether the claims falls within one of the groupings of abstract ideas (i.e. mental processes, certain methods of organizing human activity, mathematical concepts) is not based on whether the current claims are similar to limitations that the courts have found to be abstract, but rather on whether the recitation of the claims are covered by the groupings. (please see MPEP 2106.04(a) “to facilitate examination, the Office has set forth an approach to This approach represents a shift from the former case-comparison approach that required examiners to rely on individual judicial cases when determining whether a claim recites an abstract idea. By grouping the abstract ideas, the examiners’ focus has been shifted from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types”).
Accordingly, the current claim limitations are directed towards certain method of organizing human activity because they cover concepts of managing relationship between people (i.e. the claims cover the return of merchandise from customer to seller) and personal behavior, concept covering business interactions (i.e. the return process of a business transaction) and fundamental economic practice (i.e. generating mail labels/machine readable indicia). Therefore, the claims are not patent eligible because they recite abstract ideas without integrating it into a practical application or providing significantly more limitations. 
Applicant argues that the claims are patent eligible because they provide a technical solution of improving the processing of cross border shipment by reducing package handling and delays while providing package visibility (remarks p. 14). The technical solution includes “the first machine readable identifier and/or the second machine readable identifier are based on one of a S10 international barcode or an intelligent mail package barcode”, “generate a first machine readable identifier in accordance with the requirement of at least the first country or a first country carrier”, “generate a second machine readable identifier in accordance with requirements of the second country or a second country carrier”, and “generate a return label…including the first machine readable identifier, the second machine readable identifier, a customs declaration for the merchandise, and return shipment payment information”. Examiner respectfully disagrees. 
Examiner respectfully notes that the limitations cited above by Applicant are not limitations that provide a technical solution but they are limitations that Examiner cited as part of the abstract idea because they are part of the fundamental economic practice of creating shipping documents/labels to convey shipping information (MPEP 2106.04(a)(2)(II)(A) “using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object”). In addition, the computer elements (i.e. the server including one or more processors…wherein the one or more processors are configured to) recited as additional elements are recited at a high level of generality which amounts to applying the abstract idea on a computer environment. 
The Applicant further argues that the claims are patent eligible because they integrate the abstract idea into a practical application. Applicant lists the “generate…generate…determine…determine…generate…store…query…determine….” limitations in their entirety as the limitations integrating the abstract idea into a practical application (remarks p. 16). Examiner respectfully disagrees. 
As stated above, the claims are directed towards an abstract idea and the limitations listed by Applicant are the limitations cited by the Examiner as reciting said abstract idea. To be integrated into a practical application, however, an abstract idea cannot integrate itself into a practical application and the claims need to either provide an improvement to the computer components themselves or to a technical field. Since the claims use the generic computer components to apply the abstract idea into a computer environment, the claims do not provide a technical solution to the claims and patent ineligible. 
Applicant also argues that the receive act is not a form of insignificant extra solution activity because following the receive act, the one or more processors perform a particular generate act, based on the results of the receive act (remarks p. 17). Examiner respectfully disagrees. 
Examiner respectfully notes that despite the fact that claims perform a “generate” act based on the “receive” act, the “receive” act is still recited at a high level of generality. The simplicity of the “receive” act amounts to mere data gathering. Therefore, the “receive” act is an extra solution activity and does not integrate the abstract idea into a practical application. 
Applicant further argues that the claims are patent eligible because they recite a combination of elements that represents an improvement in a specific technological areas (remarks p. 17). Examiner respectfully disagrees. 
As argued above, the claims are directed towards an abstract idea covering certain methods of organizing human activity without integrating the abstract concepts into a practical application or providing significantly more limitations. Therefore, the claims are not patent eligible. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “access address information for a merchandise return location in a second country based on information associated with the merchant; generate a machine readable identifier in accordance with requirements of at least one of the first country or a first country carrier and one of the second country or a second country carrier for use in tracking delivery in returning the merchandise based at least on the 
-42-information comprises merchant information encoded to facilitate payment of the return shipping fee if any return shipment payment information is applicable; store information from the return label in the database; compensate the first country carrier for service rendered by the first country carrier, query the database storing information from the return label; and determine that a customs service location for the second country received the package with the return label affixed thereupon and did not assess customs fees based on the query that the customs declaration portion of the return label indicates a return shipment and one or more tariff codes indicative of returned merchandise.  
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers mental process and a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices (including hedging, insurance, mitigating risk)  and commercial interactions (including sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements (receive identifying information of a user in a first country desiring to return merchandise associated with a merchant). The receiving step is recited at a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0027059) (paragraph 44-49 and 50-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving step is well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim(s) 2, 4 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim(s) 3 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (one or more processors is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim(s) 5 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (one or more processors and database are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim(s) 6 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (one or more processors, real-time web service call, third party shared database are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim(s) 7 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without 
Dependent claim(s) 8 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (one or more processors, merchant website and application programming interface are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Dependent claim(s) 9 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (S10 international barcode or an intelligent mail package barcode (IMpB) are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “ accessing address information for a merchandise returns location in a second country based on information associated with the merchant;  producing a tracking code based on the information obtained from the database or the third-party shared database; generating a machine readable identifier in accordance with requirements of at least one of the first country or a first country carrier and the second country or a second country carrier, for use in tracking delivery in returning merchandise based at least on the identifying information of the user and the tracking code; accessing merchant and user information in the [log] and determining if the second country carrier is a same carrier for both an origination shipment of the merchandise from the merchant and for a return shipment to the merchandise returns location in the second country; determining if a return shipping fee is required for merchandise being returned from the user in the first country to the merchandise returns location in the second country and an amount of the return shipping fee if the return shipping fee is required, wherein the determining includes determining that the merchant is 
-42-information comprises merchant information encoded to facilitate payment of the return shipping fee if any return shipment payment information is applicable; store information from the return label in the database; compensate the first country carrier for service rendered by the first country carrier, query the database storing information from the return label; and determine that a customs service location for the second country received the package with the return label affixed thereupon and did not assess customs fees based on the query that the customs declaration portion of the return label indicates a return shipment and one or more tariff codes indicative of returned merchandise.  
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers mental process and a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices (including hedging, insurance, mitigating risk)  and commercial interactions (including sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements (receiving identifying information of a user in a first country desiring to return merchandise associated with a merchant; performing a real-time web service call via the network to the database or a third-party shared database to obtain information for use to track the return merchandise; receiving, in response to the web service call via the network, the information from the database or the third-party shared database for use to track the return merchandise). The receiving, performing and receiving steps are recited at a high 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0027059) (paragraph 44-49 and 50-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, 
Dependent claim(s) 11-13 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 10 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim(s) 14 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 10 without successfully integrating the exception into a practical application (one or more processors, merchant website and application programming interface are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “  access address information for a merchandise return location in a second country based on information associated with the merchant; generate a first machine readable identifier in accordance with requirements of at least the first country or a first country carrier for use in tracking delivery in returning merchandise based at least on the identifying information of the user; generate a second machine readable identifier in accordance with requirements of the second country or a second country carrier for use by the second country carrier based at least on information to route the return merchandise; determine if the second country carrier is a same carrier for both an origination shipment of the merchandise from the merchant and a return shipment to the merchandise return location in the second country; determine if a return shipping fee is required for merchandise being returned from the user in the first country to the merchandise return location in the second country and an amount of the return shipping fee if the return shipping fee is required, wherein the determination of whether the return shipping fee is required is based at least in part on whether the second country carrier is the same carrier for both the origination shipment of the merchandise and the return shipment for the merchandise return; generate a return label for merchandise being returned from the user in the first country to the merchandise return location in the second country, the return label including the first machine readable identifier, the second machine readable identifier, a customs declaration for the merchandise, and return shipment payment information; store information from the return 
-42-information comprises merchant information encoded to facilitate payment of the return shipping fee if any return shipment payment information is applicable; store information from the return label in the database; compensate the first country carrier for service rendered by the first country carrier, query the database storing information from the return label; and determine that a customs service location for the second country received the package with the return label affixed thereupon and did not assess customs fees based on the query that the customs declaration portion of the return label indicates a return shipment and one or more tariff codes indicative of returned merchandise.  
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers mental process and a method of organizing a human activity. That is, the method allows for fundamental economic principles or practices (including hedging, insurance, mitigating risk)  and commercial interactions (including sales activities or behaviors; business relations)  and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements (receive identifying information of a user in a first country desiring to return merchandise associated with a merchant). The receiving step is recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering which is a form of insignificant extra-solution activity. In addition, the network interconnecting a plurality of user computing devices, the plurality of user computing devices being in data communication with the network; a server including one or more processors and a data connection to a database, the server being interconnected to the network; wherein the one or more processors that perform the receiving step as well as the other steps are also recited at a high level of generality, and merely automates the receiving step as well as the other steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0027059) (paragraph 44-49 and 50-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving is well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim(s) 20 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim(s) 16 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application (the one or more processors, merchant website and application programming interface are recited at a high level of 
Dependent claim(s) 17 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application (the server and the postal service computer system are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim(s) 18 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application (S10 international barcode or an intelligent mail package barcode (IMpB) are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim(s) 19 is/are also directed to an abstract idea without significantly more because it/they further narrow(s) the abstract idea described in relation to claim 15 without successfully integrating the exception into a practical application (the server and web application are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628